                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Andre Jamar Coe,                                 )
      Plaintiff,                                 )
                                                 )
V.                                               )                   l:18cv714(AJT/IDD)
                                                 )
David Zook,et                                    )
      Defendants.                                )

                            MEMORANDUM OPINION & ORDER


       Virginia inmate Andre Coe initiated this pro se civil rights action pursuant to 42 U.S.C. §

1983. Broadly, he alleges that defendants David Zook("Zook"), S. Isaac ("Isaac"), and Gregory

Holloway ("Holloway")(collectively "defendants") violated his due process rights by failing to

provide him with notice that several messages intended for his receipt were screened, rejected for

being in violation of prison policy, and returned to their sender. Dkt. No. 4. Defendants filed a

motion to dismiss [Dkt. No. 18] and provided plaintiff with the notice required by Local Rule

7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt. No. 20]. Plaintiff later filed

an opposition to defendants' motion [Dkt. No. 22]. For the reasons that follow, defendants'

motion to dismiss will be granted, and the underlying complaint will be dismissed.

                                         I. Background

       The following allegations are assumed true for the purpose of ruling on defendants'

motion to dismiss. In January 2018, plaintiff"was experiencing difficulty receiving secure

messages(emails)and attachments(photographs)" from non-incarcerated individuals. Dkt. No.

4, p. 6.' On or about February I of that year, plaintiff filed an informal complaint regarding the



       'This Memorandum Opinion will cite to ECF-assigned page numbers when referring to
plaintiffs amended complaint.
